ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims incorporate previously indicated allowable subject matter of dependent claims 3, 10, 17 (now canceled). Consequently, the claims are allowable for the same reasons provided previously in action mailed 2022-05-27.
The Examiner provides additional notes regarding claim interpretation: The independent claims have been amended to require executing a (first) simulation and during execution of the first simulation receiving a command to simulate an event and executing a subsequent simulation using a modified configuration corresponding to the event (subject matter of claims 3, 10, 17). The Examiner interprets the first simulation and subsequent simulation to be independent, distinct simulations such that it is different from the scenario of executing a simulation and dynamically changing configuration parameters while said simulation is still currently running (i.e., this would be considered a single simulation).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Previously Amended) A method, comprising:
	receiving parameters associated with a distributed network, the parameters comprising a physical topology of the distributed network and an indication of a latency at a particular point of the physical topology;
	generating, by a processing device, a topology of a virtual network within a virtual machine that corresponds to the distributed network in view of the received parameters, 
the topology of the virtual network comprising 
a plurality of containers within the virtual machine and 
one or more network interconnects between each of the plurality of containers and at least one other container of the plurality of containers, 
each of the plurality of containers comprising at least one component of the virtual network;
	configuring, in view of the latency at the particular point of the physical topology, the topology of the virtual network to simulate the distributed network, 
	wherein configuring the topology comprises determining one or more rules for transmission of packets between the plurality of containers via the one or more network interconnects;
	executing a simulation of the distributed network using the configured virtual network;
	receiving a request to simulate a failure of a particular component of the virtual network; 
modifying the topology of the virtual network to simulate the failure of the particular component of the virtual network; 
receiving, during execution of the simulation, a command to simulate an event associated with the distributed network;
	modifying the configuration of the topology of the virtual network to simulate the event associated with the distributed network; and
	executing a subsequent simulation of the distributed network using the modified configuration of the topology of the virtual network, the subsequent simulation comprising a simulation of the event. 

2.	(Previously Amended) The method of claim 1, 	
	wherein configuring the topology of the virtual network to simulate the distributed network further comprises:
	configuring the network interconnects of each of the plurality of containers of the virtual network. 

3.	(Cancelled) 

4.	(Currently Amended) The method of claim [[3]]1, 
	wherein the event associated with the distributed network comprises at least one of a network disconnection or a network discrepancy. 

5.	(Previously Amended) The method of claim 1, 
	wherein the parameters associated with the distributed network comprise at least one of 
components, 
packet loss, 
firewalls or 
host protocols of the distributed network. 

6.	(Original) The method of claim 1, further comprising:
	monitoring, during the execution of the simulation, communications of the virtual network; and
	storing the monitored communications in a data structure. 

7.	(Original) The method of claim 6, further comprising:
	receiving a request to reproduce an error that occurred during the execution of the simulation of the distributed network;
	querying the data structure to identify communications associated with the error; and
	reproducing the error associated with the simulation in view of the identified communications associated with the error. 

8.	(Previously Amended) A system, comprising:
	a memory; and a processing device of a source host system, operatively coupled to the memory, to:
	receive parameters associated with a distributed network, the parameters comprising a physical topology of the distributed network and an indication of a latency at a particular point of the physical topology;
	generate a topology of a virtual network that corresponds to the distributed network in view of the received parameters, 
the topology of the virtual network comprising 
a plurality of containers within a virtual machine and 
one or more network interconnects between each of the plurality of containers and at least one other container of the plurality of containers, 
each of the plurality of containers comprising at least one component of the virtual network;
	configure, in view of the latency at the particular point of the physical topology, the topology of the virtual network to simulate the distributed network, 
	wherein configuring the topology comprises determining one or more rules for transmission of packets between the plurality of containers via the one or more network interconnects;
	execute a simulation of the distributed network using the configured virtual network;
	receive a request to simulate a failure of a particular component of the virtual network; 
modify the topology of the virtual network to simulate the failure of the particular component of the virtual network; 
receive, during execution of the simulation, a command to simulate an event associated with the distributed network;
	modify the configuration of the topology of the virtual network to simulate the event associated with the distributed network; and
	execute a subsequent simulation of the distributed network using the modified configuration of the topology of the virtual network, the subsequent simulation comprising a simulation of the event. 

9.	(Previously Amended) The system of claim 8, and 
	wherein to configure the topology of the virtual network to simulate the distributed network, the processing device is further to:
	configure the network interconnects of each of the plurality of containers of the virtual network. 

10.	(Cancelled) 

11.	(Currently Amended) The system of claim [[10]]8, 
	wherein the event associated with the distributed network comprises at least one of, a network disconnection or a network discrepancy. 

12.	(Previously Amended) The system of claim 8, 
	wherein the parameters associated with the distributed network comprise at least one of 
components,
packet loss, 
firewalls or 
host protocols of the distributed network. 

13.	(Original) The system of claim 8, 
	wherein the processing device is further to:
	monitor, during the execution of the simulation, communications of the virtual network; and
	store the monitored communications in a data structure. 

14.	(Original) The system of claim 13, 
	wherein the processing device is further to:
	receive a request to reproduce an error that occurred during the execution of the simulation of the distributed network;
	query the data structure to identify communications associated with the error; and
	reproduce the error associated with the simulation in view of the identified communications associated with the error. 

15.	(Previously Amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
	receive parameters associated with a distributed network, the parameters comprising a physical topology of the distributed network and an indication of a latency at a particular point of the physical topology;
generate, by the processing device, a topology of a virtual network that corresponds to the distributed network in view of the received parameters, 
the topology of the virtual network comprising 
a plurality of containers within a virtual machine and
one or more network interconnects between each of the plurality of containers and at least one other container of the plurality of containers, 
each of the plurality of containers comprising at least one component of the virtual network;
	configure, in view of the latency at the particular point of the physical topology, the topology of the virtual network to simulate the distributed network, 
	wherein configuring the topology comprises determining one or more rules for transmission of packets between the plurality of containers via the one or more network interconnects;
	execute a simulation of the distributed network using the configured virtual network;
	receive a request to simulate a failure of a particular component of the virtual network; 
modify the topology of the virtual network to simulate the failure of the particular component of the virtual network; 
receive, during execution of the simulation, a command to simulate an event associated with the distributed network;
	modify the configuration of the topology of the virtual network to simulate the event associated with the distributed network; and
	execute a subsequent simulation of the distributed network using the modified configuration of the topology of the virtual network, the subsequent simulation comprising a simulation of the event. 

16.	(Previously Amended) The non-transitory computer-readable storage medium of claim 15, 	
	wherein to configure the topology of the virtual network to simulate the distributed network, the processing device is further to:
	configure the network interconnects of each of the plurality of containers of the virtual network. 

17.	(Cancelled) 

18.	(Previously Amended) The non-transitory computer-readable storage medium of claim 15, 
	wherein the parameters associated with the distributed network comprise at least one of 
components, 
packet loss, 
firewalls or 
host protocols of the distributed network. 

19.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the processing device is further to:
	monitor, during the execution of the simulation, communications of the virtual network; and
	store the monitored communications in a data structure. 

20.	(Original) The non-transitory computer-readable storage medium of claim 19, wherein the processing device is further to:
	receive a request to reproduce an error that occurred during the execution of the simulation of the distributed network;
	query the data structure to identify communications associated with the error; and
	reproduce the error associated with the simulation in view of the identified communications associated with the error.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415